Citation Nr: 0620292	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

Arthritis of the veteran's right knee has been manifested by 
flexion to no worse than 110 degrees and by full extension 
with no further functional losses due to pain, fatigue, 
weakness, or incoordination.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.322, 4.1, 
4.3, 4.7, 4.22, 4.30, 4.71, 4.71a, Diagnostic Code 5003, 
5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2004 notice letter and a 
statement of the case (SOC) in October 2004, the RO notified 
the veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
April 2004 notice letter requested the veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disability.  The RO also told the veteran to 
send it any evidence in his possession that pertains to his 
claim.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating 
issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
not been associated with the claims file as they were deemed 
lost.  Only his service personnel records were made 
available.  However, as the present claim relates to the 
veteran's current disability picture, further attempts to 
obtain his service medical records are not necessary.  
Treatment records from the VA Medical Center (VAMC) in Hot 
Springs, South Dakota have been obtained and associated with 
the claims file.  Additionally, in June 2004, the veteran was 
afforded a VA examination in relation to his claim, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In a January 2003 rating decision, the veteran was originally 
granted service connection for his right knee disability 
based on the aggravation of a pre-existing right knee 
disability during active service.  See 38 C.F.R. §§ 3.303, 
3.306 (2005).  Generally, in cases involving aggravation by 
active service, the rating is to reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service.  38 C.F.R. 
§§ 3.322(a), 4.22 (2005).  However, as in this case, if the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  Id.  The Board finds that the degree of disability 
at the time of entrance into active service is not 
ascertainable because the veteran's service medical records 
have not been made a part of the claims file and have been 
deemed lost.  Thus, no deduction will be made.

The veteran filed his claim for an increased rating in 
February 2004.  The RO granted a temporary rating increase to 
100 percent for a period following the veteran's December 
2003 right knee surgery.  See 38 C.F.R. § 4.30 (2005).  
Therefore, the Board's analysis will pertain to the medical 
evidence concerning the veteran's disability following that 
convalescence period.

The veteran's right knee disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5010) for arthritis, due to trauma, as substantiated by X-ray 
findings.  Under that code, a disability is rated as 
degenerative arthritis, which is rated on limitation of 
motion of the affected part.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5003) (2005).  Criteria for limitation of motion of the 
knee are found under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a zero percent (noncompensable) rating 
is warranted if flexion is limited to 60 degrees; a 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  Under Diagnostic Code 5261, a 
noncompensable rating is warranted if extension is limited to 
5 degrees; a 10 percent rating is warranted if extension is 
limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2005).

A review of the medical evidence reveals that the veteran has 
been diagnosed with degenerative arthritis of the right knee.  
The veteran complains of daily right knee pain and flare-ups 
while performing daily activities.  He contends that the 
rating for his right knee disability should be higher than 
currently evaluated due to these symptoms.

In June 2004, the veteran underwent VA orthopedic 
examination.  The examiner found that the veteran's right 
knee had slight swelling and slight limited range of motion 
on flexion.  The examiner reported that range of motion was 
not limited by pain, fatigue, weakness, or incoordination.  
During flare-ups, he stated that the veteran loses additional 
30 percent of his remaining flexion and extension.  There was 
no instability, muscle atrophy, and McMurray's test was 
without complaint of pain.  The veteran's gait was with a 
limp favoring his right knee and he was using a cane.  A 
separate kinesiology report reflected passive flexion to 120 
degrees and active flexion to 110 degrees.  Extension was 
shown to be full, both with passive and active range of 
motion testing.  

The results of the June 2004 examination demonstrate that the 
veteran does not satisfy the criteria for a higher rating 
under the rating criteria for range of motion of the knee.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  The 
veteran has not been shown to have flexion limited to less 
than 45 degrees or extension limited to more than 10 degrees, 
even when considering an additional 30 percent loss as noted 
by the examiner.  Thus, based on limitation of motion, the 
current medical evidence does not support a rating in excess 
of the currently assigned of 10 percent.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, as noted above, both the 
veteran's limitation of flexion and limitation of extension 
are such that a compensable rating is not warranted for 
either.

Furthermore, regarding the veteran's contention of functional 
loss due to pain and other factors, the Board finds, in this 
case, no more than the current 10 percent rating is 
assignable.  The June 2004 examiner found that the veteran's 
right knee was not limited by pain, fatigue, weakness, or 
incoordination on repetitive motion.  Thus, even with flare-
ups of pain during activity, the veteran's pain is not so 
disabling as to approximate the level of impairment required 
for assignment of more than the current 10 percent rating.

The Board has also considered the applicability of a higher 
rating for the veteran's right knee disability under other 
appropriate diagnostic codes.  However, because ankylosis, 
recurrent subluxation, lateral instability, dislocated 
cartilage, joint effusion, or impairment of the tibia or 
fibula has not been clinically shown, a rating would not be 
in order under Diagnostic Codes 5256, 5257, 5258, or 5262.  
See 38 C.F.R. § 4.71a.

The veteran points to his orthopedic surgeon's October 2004 
VA progress note, in which the surgeon states that he does 
not expect the veteran's right knee to get better, but rather 
to possibly worsen in the future.  This may be true, yet the 
rating schedule is designed to compensate the veteran for his 
current level of disability and not the speculative level of 
future disability.  The rating schedule accommodates changes 
in condition and the veteran may be awarded an increased 
evaluation in the future should his disability picture 
worsen.  See 38 C.F.R. § 4.1 (2005).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the right knee arthritis reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected knee disability.  While the Board does not 
doubt the sincerity of the veteran's belief that his knee 
disability is more severe than it is currently rated, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of an 
increased rating.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for arthritis of the 
right knee must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


